Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001283
                                                         10-NOV-2014
                                                         10:23 AM




                           SCPW-14-0001283


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     STATE OF HAWAI'I, Respondent,


                                 vs.


             PUNOHU NALIMU KEKAUALUA III, Petitioner.




                          ORIGINAL PROCEEDING

                      (CASE NO. 5DCC-14-0000081)


 ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of the October 3, 2014 letter from


Punohu Nalimu Kekaualua III, received by this court on


October 17, 2014,


          IT IS HEREBY ORDERED the letter is deemed a petition


for a writ of mandamus regarding Kekaualua’s pending criminal


trial in the District Court of the Fifth Circuit.


          IT IS FURTHER ORDERED that the clerk of the appellate


court shall enter the letter as such a petition, and shall waive


any filing fee. 

          IT IS FURTHER ORDERED the petition is denied without


prejudice to Mr. Kekaualua seeking appropriate relief, if


necessary, by timely filing an appeal to the Intermediate Court


of Appeals upon entry of judgment in the District Court.


          DATED: Honolulu, Hawai'i, November 10, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2